Bleckley, Justice.
1. In requiring the summons to bear date fifteen days before the time of trial, the statute merely fixes a minimum. It does not mean that the interval may not be greater. Certainly, it cannot be less.
*4652. The general rule is, that a case pending before a justice of the peace is to be tried at the time designated in the summons, but continuances are provided for. Code, §4154. "When a continuance is granted it is to be for such reasonable time, not exceeding ten days, as the justice of the peace may appoint. Code, §4154. The letter of the law does not provide for a continuance beyond ten days, but to extend it is a mere error, and does not put the case out of court or destroy the jurisdiction. At least, no such effect is produced when the continuance is granted, as in the present case, at the request of the party who afterwards complains. Consent cannot give jurisdiction, but when jurisdiction is once obtained, there may be the same waivers and consents in justice courts as in other courts. The first continuance was after appearance by one of the partners, (the defendants in the summons) and-was granted on the day designated in the summons for trial, and took place at his request. The plaintiff may have had reason to complain of it, but it is difficult to see how the defendants could complain with the least show of reason. The second continuance was for one day only, and was rather matter of favor to the defendants, as neither of them appeared. It was giving them one more day. Surely, they were not hurt by it. There was no error.
Judgment affirmed.